DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the point of intersection" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the rotary drive" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the sprocket" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
The remainder of the claims are being rejected for depending on a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hynes et al. (6,132,809).
Regarding claim 1, Hynes et al shows A rotary metering head (26) for jetting fluid materials, the rotary metering head comprising a rotary platform (56) which is rotatable about an axis of rotation, 5which is freely rotatable by 3600 about the axis of rotation (via motor 50), and on which a jet valve (30, 34) that has a metering axis is arranged such that the point of intersection between the metering axis and the axis of rotation remains unchanged on a rotation of the rotary platform (fig 6).
Regarding claim 5,  the jet valve is adjustably fastened to the rotary platform such that said jet valve is adjustable in the longitudinal direction (via 60) in parallel with the metering axis and such that the angle between the metering axis and the axis of rotation can 25be set.  
Regarding claim 6, wherein the angle between the metering axis and the axis of rotation can be set between at least 00 and 45 deg, (via   44 and 46).
Regarding claim 7,  the point of intersection between the metering axis and the axis of rotation remains 788741-00002 (M11892PUS) unchanged on an adjustment in the longitudinal direction and/or on an angular adjustment. (this can be done with the adjustments of Hynes et al.)
Regarding claim 9, a rotary drive (50) is provided on the rotary platform.  Since 50 is in contact with the rotary platform it is being considered on the rotary platform).
Regarding claim 10, wherein the rotary drive is an electric motor (50).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (6,132,809) in view of Becker (5,439,029)
Regarding claim 2, Hynes et al shows all aspects of the applicant’s invention as in claim 1 above, but fails to teach 10a rotary lead through freely rotatable by 360* is provided for an electrical and fluidic supply of the rotary metering head. (fluid can be an electrical conductor) 
However, Becker teaches a rotary (1) lead through that is freely rotatable by 360* is provided for an electrical and fluidic supply of the rotary metering head.  (fluid can be an electrical conductor) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was field to use the rotary lead through of Hugel with the device of Hynes et al. in order to transfer pressurized medium to a rotationally mounted part (abstract of Becker).
Regarding claim 3,  an entrainer (tubes 47) is 15provided between the rotary platform and a rotatable part of the rotary lead through.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (6,132,809) in view of Engel (2004/0140371)
 Regarding claim 5, Hynes et al shows all aspects of the applicant’s invention as in claim 1 above, but fails to teach 10 wherein a cartridge holder is provided on the rotary platform.  
However, Engel teaches a metering valve that includes a cartridge holder (fig 1, 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was field to use the metering valve of Engel in the device of Hynes in order to make the fluid supply easy to connect and remove. 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (6,132,809).
Regarding claim 8, Hynes et al shows all aspects of the applicant’s invention as in claim 1 above, but fails to teach10 wherein a scale is 5provided for the adjustment in the longitudinal direction and/or for an angular adjustment.  
However, scales are well known in the art for determining adjustments of one element relative to another. Hynes et al even discloses that the longitudinal adjustment is 50mm (col 3, line 23).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was field to add a scale to the longitudinal adjustment in order to tell where the nozzle is relative to the 50mm adjustment range.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (6,132,809) in view of Lu (CN 203197076 U)
Regarding claims 11 and 12, Hynes et al shows all aspects of the applicant’s invention as in claim 1 above, but fails to teach 10 wherein the rotary 15platform is driven via a sprocket, has internal teeth.
  However, Lu teaches a rotary platform that is driven via a sprocket, has internal teeth (fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was field to have the rotary platform driven by a sprocket with internal teeth, in order to allow the rotary platform to be rotated in a precise manor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             6/30/2022